Exhibit 21.1 Schedule of Subsidiaries of FTI Consulting, Inc. Legal Name Jurisdiction Compass Lexecon LLC Maryland [f/k/a Lexecon, LLC] [f/k/a LI Acquisition Company, LLC] FCN Holdings CV Netherlands FD MWA Holdings Inc. Delaware Ferrier Hodgson Management Services Inc. Philippines FH Asset Management Corp. Philippines FH Corporate Services Inc. Philippines FTI Capital Advisors (Australia) Pty Ltd Australia, New South Wales FTI Capital Advisors, LLC Maryland [f/k/a FTI Merger & Acquisition Advisors, LLC] FTI Consulting—FD Australia Holdings Pty Ltd Australia, Victoria [f/k/a FD Australia Holdings Pty Ltd] FTI Consulting—Qatar LLC Qatar [f/k/a Dispute Resolution Consulting LLC] FTI Consulting (Asia) Ltd Hong Kong [f/k/a International Risk Limited] FTI Consulting (Australia) Pty Ltd Australia FTI Consulting (Beijing) Co., Limited Beijing, China [f/k/a—FD (Beijing) Consulting Co., Ltd.] FTI Consulting (BVI) Limited British Virgin Islands [f/k/a FTI Forensic Accounting Limited] [f/k/a Forensic Accounting Limited] FTI Consulting (Cayman) Ltd Cayman Islands FTI Consulting (China) Ltd. China [f/k/a Thompson Market Services (Shanghai) Co. Ltd] FTI Consulting (CM) Limited Ireland [f/k/a K Capital Source Limited] FTI Consulting (Government Affairs) LLC New York FTI Consulting (Hong Kong) Limited Hong Kong FTI Consulting Capital Advisors (Hong Kong) Limited Hong Kong [f/k/a FTI Consulting (Hong Kong) Services Four Limited] [f/k/a Sun Easy Investment Limited] FTI Consulting (Hong Kong) Services One Limited Hong Kong [f/k/a Chater Secretaries Limited] Power Famous Limited Hong Kong [f/k/a FTI Consulting (Hong Kong) Services Three Limited] Hong Kong [f/k/a Power Famous Limited] FTI Consulting (Hong Kong) Services Two Limited [f/k/a Lansdowne Nominees Limited] FTI Consulting (Ireland) Limited Ireland [f/k/a Financial Dynamics Ireland Ltd.] FTI Consulting (Perth) Pty Ltd Australia [f/k/a FD PTY LIMITED] [f/k/a FD Third Person Perth Pty Limited] [f/k/a Kudos Consultants Pty Limited] FTI Consulting (SC) Inc. New York [f/k/a FD U.S. Communications, Inc.] FTI Consulting (SC) Ltda. Colombia [f/k/a FD Gravitas Ltda.] [f/k/a Gravitas Comunicaciones Estrategicos Limitada] FTI Consulting (Singapore) PTE. LTD. Singapore [f/k/a FS Asia Advisory Pte. LTD.] Legal Name Jurisdiction FTI Consulting (Strategic Communications) S.A.S. France [f/k/a Financial Dynamics S.A.S.] FTI Consulting (Sydney) Pty Ltd Australia, New South Wales [f/k/a FD (Sydney) PTY LTD] [f/k/a FD Third Person Pty Limited] [f/k/a Third Person Communications Pty Limited] FTI Consulting Acuity LLC Maryland FTI Consulting B.V. Netherlands [f/k/a Irharo B.V.] FTI Consulting Belgium SA Belgium [f/k/a Blueprint Partners SA] FTI Consulting Canada Inc. British Columbia, Canada [f/k/a Watson, Edgar, Bishop, Meakin & Aquirre Inc.] FTI Consulting Canada ULC British Columbia, Canada FTI Consulting Colombia S.A.S. Colombia FTI Consulting Denmark ApS Denmark FTI Consulting Deutschland GmbH Germany FTI Consulting Deutschland Holding GmbH Germany [f/k/a Maia Neunundzwanzigste Vermögensverwaltungs-GmbH] FTI Consulting Directors (Cayman) Limited Cayman Islands FTI Consulting Finland Limited England and Wales FTI Consulting Group Limited England and Wales [f/k/a Financial Dynamics Ltd.] FTI Consulting Gulf Limited England and Wales [f/k/a FD Gulf Limited] [f/k/a FD Dubai Limited] FTI Consulting India Private Limited India [f/k/a FD Communications India Private Limited] FTI Consulting International Limited British Virgin Islands FTI Consulting LLC Maryland FTI Consulting LLP England and Wales [f/k/a—FTI Consulting Management LLP] FTI Consulting Malaysia SDN. BHD. Malaysia FTI Consulting Management Limited England and Wales [f/k/a—FTI Consulting Limited] [f/k/a—Carmill Limited] FTI Consulting Management Ltd Hong Kong [f/k/a—FTI Consulting (Asia) Limited] [f/k/a— Baker Tilly Hong Kong Business Recovery Ltd] [f/k/a Baker Tilly Purserblade Asia Limited] [f/k/a Purserblade Asia Limited] FTI Consulting Management Solutions Limited Ireland [f/k/a Distinct Intelligence Limited] FTI Consulting Mexico S DE RL DE CV Mexico (f/k/a FDFTI Mexico S DE RL DE CV) FTI CONSULTING MEXICO SERVICES. S DE R.L. DE C.V. Mexico FTI Consulting Panama, SDAD. LTDA. Panama FTI Consulting Platt Sparks LLC Texas FTI Consulting Pte Ltd. Singapore [f/k/a International Risk (Singapore) Pte Ltd]. FTI Consulting Puerto Rico, Inc. Puerto Rico FTI Consulting Realty LLC New York FTI Consulting Russia Limited England and Wales [f/k/a FD Russia Limited] FTI Consulting S.A. Argentina FTI Consulting SC GmbH Germany [f/k/a Financial Dynamics GmbH] Legal Name Jurisdiction [f/k/a A & B Financial Dynamics gmbh] FTI Consulting Solutions Limited [f/k/a Brewer Consulting Limited] FTI Consulting South Africa (Pty) Ltd England And Wales [f/k/a FD Media and Investor Relations Pty Ltd] [f/k/a Beachhead Media and Investor Relations (Proprietary) Limited] S. Africa FTI Consulting Spain, S.R.L. Spain FTI Consulting Switzerland GmbH Switzerland FTI Consulting Technology (Sydney) Pty Ltd Australia [f/k/a FTI Ringtail (AUST) PTY LTD] [f/k/a FTI Australia Pty Ltd.] FTI Consulting Technology LLC Maryland [f/k/a FTI Technology LLC ] [f/k/a FTI Repository Services, LLC ] FTI Consulting Technology Software Corp Washington [f/k/a Attenex Corporation] FTI Consultoria Ltda. Brazil [f/k/a FTI Holder Consultoria LTDA] [f/k/a FTI Holder Consultoria S.A.] [f/k/a Arbok Holdings S.A.] FTI Director Services Limited British Virgin Islands [f/k/a FS Director Services Limited] FTI Director Services Number 2 Limited British Virgin Islands [f/k/a FS Director Services Number 2 Limited] FTI Director Services Number 3 Limited British Virgin Islands [f/k/a FS Director Services Number 3 Limited] FTI Financial Services Limited England and Wales [f/k/a Hoodwell Limited] FTI France SAS Paris, France FTI General Partner (BVI) Limited British Virgin Islands FTI General Partner LLC Maryland FTI Global VAT Compliance B.V. Netherlands FTI Global VAT Compliance BVBA Belgium FTI Global VAT Compliance S.R.L. Italy FTI Hosting LLC Maryland FTI International LLC Maryland [f/k/a FTI FD LLC] FTI Investigations, LLC Maryland FTI Services Limited British Virgin Islands [f/k/a Total Sun Investments Limited] FTI UK Holdings Limited England and Wales FTI, LLC Maryland Gravitas Panama S.A. Panama Greenleaf Power Management LLC Maryland IRL (Holdings) Limited British Virgin Islands PT. FTI Consulting Indonesia Indonesia Sports Analytics LLC Maryland FTI Global VAT Compliance ST Spain [f/k/a Tax and VAT Compliance ST] The Lost City Estates S.A. Panama Thompson Market Services Limited Hong Kong WDSCOTT (US) INC. New York
